DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings are not of sufficient quality to permit examination. 
The drawings must show every feature of the invention specified in the claims.  Therefore, the “side bolt”, “inner side bolt”, “level plug”, “the heat reflection board of the bottom plug temperature probe”, recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because: 
the abstract contains more than 150 words.  
the abstract contains a legal phraseology “means” in line 1. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said” should be avoided. 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claims 1-5 recite “described” multiple times in the claims. The word “described” should be removed. 
Claim 4 recites the limitation “Settings” in line 4. This should read “settings” instead of “Settings”. 
Claim 6 recites the limitation “The heating body oven” in line 1. This should read “The heating element oven” to properly refer to the corresponding limitation recited previously in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Non-limiting examples are: 
Indefiniteness: Non-limiting examples are: 
Claim 1 recites “its characteristics is described in the back cover the side bolt connection with fan” in line 2. It is not clear what is meant by this limitation. It is not clear what “its” herein refers to. 
Claim 1 recites “the fan the output end of the set has a hair heat pipe” in lines 2-3. It is not clear what is meant by this limitation.  
Claim 1 recites “a side bolt connection back cover has the rear panel, stated after the plate away from a side bolt connection back cover has the fan cover” in lines 3-5.  It is not clear what is meant by this limitation. 
Claim 1 recites “the shell the outer side of level plug have furnace lamp” in line 5. It is not clear what is meant by this limitation. 
Claim 1 recites “in the inside of the shell had with the cavity temperature probe” in lines 5-6.  It is not clear what is meant by this limitation. 
Claim 1 recites the limitation “electric motor 2” in lines 15-16. It is not clear what “electric motor 2” herein refers to. 
Claim 1 recites “described (24) on the front panel” in line 25. It is not clear what is meant by this limitation. It is not clear what “(24)” herein refers to.
Claim 1 recites limitations “planar heating element substrate” in line 9, “planar heating film” in line 14, and “planar heating membrane” in lines 14-15. It is not clear whether these three limitations are the same or different from each other. 
Claim 1 recites the limitation “the heat reflection board of the bottom plug temperature probe” in lines 12-13. It is not clear what is meant by this limitation. 
Claim 1 recites the limitation “electric motor 2” in lines 15-16. It is unclear what is meant by this limitation. Does the “electric motor 2” herein refer to the “synchronous motor” recited previously in claim 1 (line 7) or a different motor? For examination purposes, the limitation “electric motor 2” will be interpreted as “synchronous motor” recited previously in claim 1 (line 7).
Claims 2-5 recite “a kind of means of oven” in lines 1-2. It is not clear what is meant by this limitation. 
Claim 2-5 recite “its characteristics” in line 2. It is not clear what “its” herein refers to. 
Claim 2 recites “described in the fan the level of the fixed set at the center of the back cover one side” in lines 2-3. It is not clear what is meant by this limitation. 
Claim 2 recites “a side plate after the docking in the shell a side position, through bolted connection on one side position, the tank furnace lamp level through the shell extension plug on the side of the tank inside the hole” in lines 3-5. It is not clear what is meant by these limitations. Additionally, it is not clear what “the hole” herein refers to. 
Claim 3 recites “in the cavity temperature probe set in the shell the inner side of the fixed clamping position on the side of the tank, synchronous motor the output level of welding in turning fork shaft at one end of the position” in lines 2-4. It is not clear what is meant by these limitations.
Claim 4 recites “in the door mechanism fixed set in the shell close to one side, planar heating element substrate, insulation materials, insulation materials and heat reflection plate between superposition type parallel configuration Settings” in lines 1-3. It is not clear what is meant by these limitations.
Claim 5 recites “in the base plate level is set in the shell the bottom position through the bolted connection settings” in lines 2-3. It is not clear what is meant by this limitation.
Claim 5 recites “the position” in lines 4-5. It is not clear what “the position” herein refers to.
Claim 6 recites “the front door panel is connected to the front panel” in line 1. It is unclear if “the front door panel” is the same or different from “the front panel” since there is no front door panel recited previously. If “the front door panel” refers to a different panel, this limitation should read “a front door panel” instead of “the front door panel”. 
It is suggested that applicant(s) fix the listed issues above and similar issues.

There are numerous insufficient antecedent basis for limitations in the claims. Non-limiting examples are: 
Claim 1 recites the limitation “the back cover” in line 1. Since there’s no back cover that has been recited previously, the limitation “the back cover” should read “a back cover”.
Claim 1 recites the limitation “the shell” in line 1. Since there’s no shell that has been recited previously, the limitation “the shell” should read “a shell”.
Claim 1 recites the limitation “the side bolt” in line 2. Since there’s no side bolt that has been recited previously, the limitation “the side bolt” should read “a side bolt”.
Claim 1 recites the limitation “fan” in line 1. It should read “a fan” instead of “fan”.
Claim 1 recites the limitation “the output end” in line 3. Since there’s no output end that has been recited previously, the limitation “the output end” should read “an output end”.
Claim 1 recites the limitation “the set” in line 3. Since there’s no output end that has been recited previously, the limitation “the set” should read “a set”.
Claim 1 recites the limitation “a side bolt” in line 3. The limitation “side bolt” appears to have recited previously in claim 1 (line 2). Therefore, this limitation should read “the side bolt” instead of “side bolt” to properly refer to the corresponding limitation recited previously in claim 1 (line 2). 
Claim 1 recites the limitation “back cover” in line 3. This limitation should read “the back cover” instead of “back cover” to properly refer to the corresponding limitation recited previously in claim 1 (line 1). 
It is suggested that applicant(s) fix the listed issues above and similar issues.

Claim 1 recites “as” multiple times in the claim. The word “as” renders the claim indefinite because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (Pub. No. CN 111820732 A) in view of Ishiguro et al. (Pub. NO. JP H0835670 A) and Ueda et al. (U.S. Patent No. 4,406,945 A).
Regarding claim 1, at best understood, Hu discloses a heating element oven (oven, Hu figs.1-39), including 
the back cover (back cover, as shown in annotated fig.34 below) and the shell (shell 1 as shown in fig.1), 

    PNG
    media_image1.png
    512
    653
    media_image1.png
    Greyscale

its characteristics is described in the back cover the side bolt connection with fan (side bolt 842 connects with fan 104, as shown in annotated fig.34), and 
described the fan the output end of the set has a hair heat pipe (output end of the fan assembly 104 has a hair heat pipe 103, as shown in annotated fig.34) [it is noted that the heating pipe 103 as shown in prior art … fig.34 is equivalent to the hair heat pipe 3 as shown in Drawings fig.2 of the Instant Application; thus, they are similar apparatuses], 
described a side bolt connection back cover has the rear panel (rear panel 105, as shown in annotated fig.34), stated after the plate away from a side bolt connection back cover has the fan cover (as shown in annotated fig.34, the rear panel 105 away from the side bolt connection back cover has the fan 104, fan 104 has fan cover 830 as shown in fig.4; therefore, the rear panel 105 away from the side bolt connection back cover has the fan cover), 
described the shell the outer side of level plug have furnace lamp (fig.38 shows furnace lamp structure), 
described the shell the inner side of bolt connection with synchronous motor (motor 621 connected to the inner side bolt as shown in annotated fig.11),

    PNG
    media_image2.png
    545
    626
    media_image2.png
    Greyscale

as described in the shell the door side set inside institutions (the door panel is installed at the bottom of the door panel bracket through a hinge, fig.1, Translated Document Par.0020), 
as described in the shell the bottom and top level settings are planar heating element substrate (the heating element 910 provided on the top level and heating element 921 is provided in the bottom, as shown in fig.35), 
described in the planar heating membrane of one side with electric motor 2 (one side of the top heating element is with electric motor 621, annotated fig.2), 

    PNG
    media_image3.png
    579
    717
    media_image3.png
    Greyscale

described the shell the inner side of the socket with the tank (the shell 1 of the oven has inner cavity as shown in annotated fig.1 below), 
described in the planar heating element substrate the outer side of the socket with fixed frame at the bottom of the heating element (bottom fixed frame at the bottom of the top heating element, as shown in annotated fig.35 below), 
described in the fixed frame at the bottom of the heating element bottom level set bottom (bottom of heating element as shown in annotated fig.35 below), 

    PNG
    media_image4.png
    807
    831
    media_image4.png
    Greyscale

described the tank of the inner side level plug have to fork shaft (inner side level plug have to fork shaft 610 as shown in fig.11) [it is noted that the fork shaft 610 as shown in prior art Hu fig.11 is equivalent to folk shaft 23 as shown in Drawings fig.2 of the Instant Application; thus, they are similar apparatuses], 
described shell of a side bolt connection with on the front panel (front panel 259, as shown fig.19), 
as described in the side of the front panel with electric control main board (electric control board 900; fig.36, Translated Document Par.0131), described in the electric control main board a side socket has the main board bracket (side socket and main board bracket as shown in annotated fig.36), 

    PNG
    media_image5.png
    557
    740
    media_image5.png
    Greyscale

described the main board bracket a side socket has the operation panel box (electric control board 900 connected with front panel 259, as indicated by Translated Document Par.0092), described in the operating panel plate side of the level set is electric control panel (front panel 259 is electric control panel because Translated Document Par.0092 cited: “The electrical control program signal output of the control system in the box”), 
described a side docking electric control board has the operating glass panel (glass panel 12; fig.39, Translated Document Par.0115), 
described (24) on the front panel is set in the one side of the far away from the shell with front fixed frame (front panel is set in the one side of the far away from the shell with front fixed frame, as shown in annotated fig.1), 
described in front of the inside of the fixed frame had to have toughened glass door (glass door as shown in fig.1 and indicated by Translated Document Par.0020), 
described in the toughened glass door one side have toughened glass door two docking , a side of front panel is hooking with front panel, the side of the front panel is bolted door shake handshandle (glass door one side have toughened glass door two docking , a side of front panel is hooking with front panel, the side of the front panel is bolted door shake handshandle, as shown in annotated fig.1 below), 

    PNG
    media_image6.png
    694
    955
    media_image6.png
    Greyscale

Hu does not disclose:
as described in the inside of the shell had with the cavity temperature probe, 
described shell the bottom card with the furnace feet, 
described in the planar heating element substrate of bottom and top level settings have insulation material, 
as described in the bottom, and top of the insulating material surface level set insulation materials, insulation described bottom and top level settings have heat reflection board, 
described the heat reflection board of the bottom plug temperature probe, 
planar heating element described a top surface of base material has a planar heating film, 
described in the planar heating membrane of one side with conductive electrode, 
described in the side of the glass panel operation splice encoder knob, 
described in the temperature probe output fixed inductive setting temperature of metal.
Ishiguro teaches a similar oven (Ishiguro, figs.1-6) comprising:
described shell the bottom card with the furnace feet (shell the bottom card with the furnace feet as shown in Ishiguro annotated fig.1), 

    PNG
    media_image7.png
    776
    1009
    media_image7.png
    Greyscale


described in the planar heating element substrate of bottom and top level settings (planar heaters are arranged on the top and bottom level, as indicated by Ishiguro Translated Document Par.0002) [Ishiguro Translated Document Par.0002 cited: “planar heaters are arranged on the top and bottom surfaces of a heating chamber”] have insulation material (insulating material 5, as shown in Ishiguro fig.5 and as indicated by Ishiguro Translated Document Par.0004) [Ishiguro Translated Document Par.0004 cited: “A heat insulating material 5 is arranged so as to cover the upper surface of the heater cover, a heat insulating plate 6 is mounted so as to fix and cover the heat insulating material”], 
as described in the bottom, and top of the insulating material surface level set insulation materials (insulating material 5, as shown in Ishiguro fig.5 and indicated by Ishiguro Translated Document Par.0004) [Ishiguro Translated Document Par.0004 cited: “A heat insulating material 5 is arranged so as to cover the upper surface of the heater cover, a heat insulating plate 6 is mounted so as to fix and cover the heat insulating material”], insulation described bottom and top level settings have heat reflection board (heat reflection plate 11a and 11b, as shown in Ishiguro fig.1 and indicated by Ishiguro Translated Document Par.0010), 
planar heating element described a top surface of base material has a planar heating film (planar heaters are arranged on the top surface, as indicated by Ishiguro Translated Document Par.0002) [Ishiguro Translated Document Par.0002 cited: “planar heaters are arranged on the top and bottom surfaces of a heating chamber”], 
described in the planar heating membrane of one side with conductive electrode (planner heater has heater cover 11 as heat conduction, as indicated by Ishiguro Translated Document Par.0011; therefore, planar heating membrane of one side with conductive electrode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu, by adding the teachings furnace feet, as taught by Ishiguro, in order to keep the oven at the same level; furthermore, it would also help controlling the heat distribution in the oven. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Hu top and bottom heating pipes with the Ishiguro top and bottom planar heaters because the substitution of one known element for another with no change in their respective functions, and the modification would have yield a predictable results of having heating elements arranged at the top and the bottom of oven in order to heat food inside the oven; additionally, insulating materials and conduction as taught by Ishiguro would help protect the surfaces/components between the heating element and surrounding components so that the other components of the oven would not be overheated. MPEP 2143 I (B).  
	Hu in view of Ishiguro teaches the apparatus as set forth above, but does not teach:
as described in the inside of the shell had with the cavity temperature probe, 
described the heat reflection board of the bottom plug temperature probe
described in the side of the glass panel operation splice encoder knob, 
described in the temperature probe output fixed inductive setting temperature of metal.
Ueda teaches a similar oven (Ueda figs.1-2):
as described in the inside of the shell had with the cavity temperature probe (temperature probe comprises temperature sensor 31 is inside the cavity of oven as shown in Ueda fig.2, and indicated by Ueda Col.6 lines 50-55), 
described the heat reflection board (as cited in incorporated in the rejection above – see Hu in view of Ishiguro) of the bottom plug temperature probe (temperature probe comprises temperature sensor 31 is inside the cavity of oven as shown in Ueda fig.2, and indicated by Ueda Col.6 lines 50-55)
described in the side of the glass panel operation (control panel 4, Ueda fig.1) splice encoder knob (knob 9, Ueda fig.1), 
described in the temperature probe output fixed inductive setting temperature of metal (the temperature probe comprising the temperature sensor 31 mounted in the forward end of a metal tube and thus it has a heating temperature controlling function for sensing the internal temperature of the object to be heated so as to directly control the heating in accordance with the heated temperature, as indicated by Ueda Col.6 lines 52-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hu in view of Ishiguro, by adding the teachings of temperature probe and knob, as taught by Ueda, in order to control the operation of the oven and the temperature probe can be used for sensing the internal temperature of the object to be heated so as to directly control the heating in accordance with the heated temperature, as recognized by Ueda [Ueda, Col.6 lines 52-58].

Regarding claim 2, at best understood, Hu in view of Ishiguro and Ueda teaches the apparatus as set forth above, Hu also discloses a kind of means of oven (oven, Hu figs.1-39), 
its characteristics is described in the fan the level of the fixed set at the center of the back cover one side (the fan is fixed at the center of one side of the back cover, as shown in Hu annotated fig.34 – see Hu annotated fig.34 in the rejection of claim 1), 
a side plate after the docking in the shell a side position, through bolted connection on one side position (side plates are on side position, as shown in annotated fig.1 below), the tank furnace lamp level through the shell extension plug on the side of the tank inside the hole (fig.38 shows furnace lamp structure, furnace lamp installed through the shell and inside the oven cavity, 401 is the inner cavity lamp).

    PNG
    media_image8.png
    694
    955
    media_image8.png
    Greyscale

Regarding claim 3, at best understood, Hu in view of Ishiguro and Ueda teaches the apparatus as set forth above, Hu in view of Ishiguro and Ueda also teaches a kind of means of oven (oven, Hu figs.1-39), 
its characteristics is described in the cavity temperature probe set in the shell the inner side of the fixed clamping position on the side of the tank (Ueda teaches the temperature probe is in the inner side of oven cavity, as cited in incorporated in the rejection of claim 1), 
synchronous motor the output level of welding in turning fork shaft at one end of the position (motor 621 drives fork shaft 610, as shown in Hu fig.11 and as indicated by Hu Translated Document Par.0084-0085), 
the furnace the number of the foot for four and four furnace feet respectively fixed clamping set in the shell the bottom four corners (Ishiguro teaches four furnace feet at the bottom four corners of the oven shell, as shown in Ishiguro fig.1 and as cited and incorporated in the rejection of claim 1 above).

Regarding claim 4, at best understood, Hu in view of Ishiguro and Ueda teaches the apparatus as set forth above, Hu in view of Ishiguro and Ueda also teaches a kind of means of oven (oven, Hu figs.1-39), 
its characteristics is described in the door mechanism fixed set in the shell close to one side (the door 500 is fixed close to one side of the oven shell 1, as shown in Hu fig.1), 
planar heating element substrate, insulation materials, insulation materials and heat reflection plate between superposition type parallel configuration Settings (top and bottom heating elements comprises insulation material and heat reflection plates are arranged on the top and bottom of the oven; therefore, the top and bottom heating elements are parallel to each other, as cited and incorporated in the rejection of claim 1), and 
all levels set in the shell and of the tank bottom and the top face said position (the cavity of oven comprises the top and bottom levels, as shown in Hu annotated fig.1 below), 

    PNG
    media_image9.png
    694
    955
    media_image9.png
    Greyscale

the induction end of the temperature probe are vertical to extend to the tank inside the side position (the induction end 31 of the temperature probe is arranged vertically inside the oven cavity, as shown in Ueda fig.2; as cited and incorporated in the rejection of claim 1), 
the inner tank is fixed at the inner side of the housing and connected by bolts (the cavity of oven is fixed at the inner side of housing and connected by bolts, as shown in Hu annotated fig.35 below), and 
the bottom heating body fixing frame is set horizontally at the bottom of the housing and connected by bolts (as shown in Hu annotated fig.35 below, the bottom heating body fixing frame is set horizontally at the bottom of the housing and connected by bolts).

    PNG
    media_image4.png
    807
    831
    media_image4.png
    Greyscale


Regarding claim 5, at best understood, Hu in view of Ishiguro and Ueda teaches the apparatus as set forth above, Hu also discloses a kind of means of oven (oven, Hu figs.1-39), 
its characteristics is described in the base plate level is set in the shell the bottom position through the bolted connection settings (the base plate level is set at the bottom of the oven shell, as shown in Hu annotated fig.1 below), on the front panel and rear panel parallel set between each other (as shown in Hu annotated fig.1 below, the front and rear of the oven shell are parallel to each other), and the front panel fixed set in the shell away from a side plate after the position (the front panel is fixed set in the oven shell away from side plates, as shown in Hu annotated fig.1 below).

    PNG
    media_image8.png
    694
    955
    media_image8.png
    Greyscale


Regarding claim 6, at best understood, Hu in view of Ishiguro and Ueda teaches the apparatus as set forth above, Hu in view of Ishiguro and Ueda also teaches
the front door panel is connected to the front panel on one side away from the outer shell, and the door handle is fixed horizontally on one side of the front panel near the top (as shown in Hu annotated fig.1 below, the front door panel is connected to the front panel on one side away from the outer shell, and the door handle is fixed horizontally on one side of the front panel near the top) [it is noted that the front door panel and the door handle of prior art Hu are equivalent the front door panel and the door handle of the Instant Application Fig.1].

    PNG
    media_image10.png
    694
    955
    media_image10.png
    Greyscale


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhogal et al. (U.S. Pub. No. 2019/0234617 A1) discloses an oven with the inner cavity temperature probe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761  

/JIMMY CHOU/Primary Examiner, Art Unit 3761